Exhibit 10.9
DUOYUAN PRINTING, INC.
2009 OMNIBUS INCENTIVE PLAN
UNRESTRICTED STOCK AGREEMENT
Duoyuan Printing, Inc., a Wyoming corporation (the “Company”), hereby grants its
shares of common stock, $0.001 par value (the “Stock”) to the Grantee named
below. The terms and conditions of the grant are set forth in this cover sheet,
in the attached term sheet (together with this cover sheet, the “Agreement”),
and in the Company’s 2009 Omnibus Incentive Plan (the “Plan”).
Grant Date:                                         ,                     
Name of Grantee:                                         
Grantee’s Employee Identification Number:
                    -                    -                    
Number of Shares of Stock Covered by Grant:                     
Purchase Price per Share of Stock: $                    .        
     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent with the Plan. Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meaning set forth in the Plan.

             
Grantee:
                          (Signature)
   
 
           
Company:
                          (Signature)
   
 
           
 
  Title:        
 
     
 
   

Attachment
This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



DUOYUAN PRINTING, INC.
2009 OMNIBUS INCENTIVE PLAN
UNRESTRICTED STOCK AGREEMENT

     
Award
  This grant is an award of Stock in the number of shares set forth on the cover
sheet (the “Unrestricted Stock”) in compensation for your Service to the
Company.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the vesting of Stock acquired under this grant.
In the event that the Company determines that any tax or withholding payment is
required relating to the payment of dividends or the vesting of shares arising
from this grant under Applicable Laws, the Company shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Company or any Affiliate. Subject to the prior approval of the
Company, which may be withheld by the Company, in its sole discretion, you may
elect to satisfy this withholding obligation, in whole or in part, by causing
the Company to withhold shares of Stock otherwise issuable to you or by
delivering to the Company shares of Stock already owned by you. The shares of
Stock so delivered or withheld must have an aggregate Fair Market Value equal to
the withholding obligation and may not be subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements.
 
   
Retention Rights
  This Agreement does not give you the right to be retained by the Company (or
any parent, Subsidiaries or Affiliates) in any capacity. The Company reserves
(and any parent, Subsidiaries or Affiliates) the right to terminate your Service
at any time and for any reason.
 
   
Shareholder Rights
  You have the right to vote the Unrestricted Stock and to receive any dividends
declared or paid on such stock.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the state of
Wyoming, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

2



--------------------------------------------------------------------------------



 



     
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.
 
   
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant of Unrestricted Stock. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data include, but are not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting this Award, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed (including, with respect to non-U.S. resident Grantees, to the United
States) to transferees who will include the Company and other persons who are
designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact [     ] at [     ] to request paper copies of these
documents.
 
   
Market Stand-off Agreement
  In connection with any underwritten public offering by the Company of its
equity securities pursuant to an effective registration statement filed under
the Securities Act, including the Company’s initial public offering, you agree
not to sell, make any short sale of, loan, hypothecate, pledge, grant any option
for the purchase of, or otherwise dispose or transfer for value or agree to
engage in any of the foregoing transactions with respect to any shares of
Unrestricted Stock without the prior written consent of the Company or its
underwriters, for such period of time after the effective date of such
registration statement as may be requested by the Company or the underwriters
(not to exceed 180 days in length).

     By accepting this Award, you agree to all of the terms and conditions
described above and in the Plan.

3